Title: To Alexander Hamilton from James McHenry, 29 June 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 29th June 1799
          
          I received your letter of the 26th instant, and answer. I have again considered the present and probable services rendered and that may be rendered by Colonel Stevens, compared them with the duties of the storekeeper at Philadelphia, and superintendant of military stores and the respective compensations received by those Officers; the result of which is, that unless the services to be rendered by Colo Stevens should exceed those rendered by these officers, I could not without deviating from a scale of compensation, which seems supported by law, allow more to Col Stevens than the compensation I have already fixed—The storekeepers compensation is 1000 Dollars per annum, the Superintendants 1500. Both are allowed Clerks. Colonel Stevens is also allowed a Clerk to assist him—I do not however preclude myself from raising his salary, should future circumstances require and render it proper—
          It being my intention to correct every abuse in the distribution of the military supplies, which comes to my knowledge, I immediately required from the Superintendant of Military Stores, who acted at the time as agent for the Quarter Master General his explanation of the charge mentioned in the extract of the letter from Major Rivardi, and inserted in yours. Inclosed you will find a letter explanatory from Mr Hodgdon and two extracts of letters from Major Rivardi—The latter does not appear to have made a candid or sufficiently precise statement to you—He would seem to insinuate that he had not received the quantity specified in the invoices, and by the extracts furnished by Mr Hodgdon the contrary appears. 
          I have received your letter of the 26th relative to Lieutenant Thomas Reading—His resignation is accepted, and the vacancy will be filled up by the Senior 2nd Lieutenant
          I am Sir, with respect Your obedient Servant
          
            James McHenry
          
          Major Genl. Alexander Hamilton
        